           Case 3:19-cr-00367-CRB Document 115 Filed 09/12/19 Page 1 of 4




1

2

3

4

5

6

7

8
                               IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                     SAN FRANCISCO DIVISION
11

12                                               ) Case No.: 3:19-00367-CRB
     UNITED STATES OF AMERICA,                   )
13                                               ) [PROPOSED] ORDER RE: USE OF
                Plaintiff,                       ) DIGITAL TABLET IN CUSTODY
14        vs.                                    )
                                                 )
15   EDUARDO ALFONSO VIERA-CHIRINOS,             )
                                                 )
     et al,                                      )
16
                Defendants.                      )
17

18

19

20

21

22

23

24

25

26

27

28


                         [Proposed]Order Re: Use of Digital Tablet in Custody
                                     USA v. Viera-Chirinos et al.

                                                  1
              Case 3:19-cr-00367-CRB Document 115 Filed 09/12/19 Page 2 of 4




1    TO: GREGORY J. AHERN, THE SHERIFF OF ALAMEDA COUNTY, AND TO THE ALAMEDA
2    COUNTY SHERIFF’S OFFICE AT SANTA RITA JAIL:
3           Counsel for the Defendants in this matter have represented that discovery in this case is
4    voluminous and in a digital form that can only be efficiently reviewed by the defendants on a digital
5    tablet. The Court therefore orders that Defendants EDUARDO ALFONSO VIERA-CHIRINOS;
6    VICTOR MANUEL VIERA-CHIRINOS; JORGE ALBERTO VIERA-CHIRINOS; JULIO CESAR
7    VIERA-CHIRINOS; JORGE ENRIQUE TORRES-VIERA; KAREN CASTRO-TORRES; CILDER
8    RAMON GAMEZ-VELASQUEZ; ALEXANDER GONZALEZ-VASQUEZ; GUSTAVO ADOLFO
9    GAMEZ-VELASQUEZ; LUIS ALMICAR ERAZO-CENTENO; RODULIO ALEXO GARCIA; JUAN
10   VELASQUEZ-ESCOTO; ELVIN MEJIA-PADILLA; YORDI YABIER AGURCIA GALINDO; and
11   RUDIS VALLDERES-CACERES (“Defendants”) be individually permitted to use a digital tablet for
12   the sole purpose of reviewing discovery and legal materials from the media storage device that relate to
13   his/her criminal case, under the following conditions:
14      1) The Technical Support Unit of the Alameda County Sheriff’s Office (“ASCO”) will provide the
15          make, model, and specifications required for the digital tablet. Password-protected software will
16          be installed to lock down the tablet, and prevent access to the internet or any and all wireless
17          communication (including but not limited to, WI-FI, LTE, 4G, etc.), games or entertainment
18          programs of any kind. The digital tablet, and any media storage device provided to be installed
19          into the tablet (such as a SD or micro-SD card) shall contain no image or files other than
20          discovery, case law, and work product relevant to the criminal case;
21      2) The digital tablet, media storage device, headphones, and charging unit shall be purchased by
22          retained or appointed counsel. The digital tablet, lockdown software, and installation protocol
23          must be that specifically identified by the Office of the Federal Public Defender for the Northern
24          District of California and/or the Criminal Justice Act Unit, as approved by the Technical Support
25          Unit of the ACSO. Only tablets procured with the assistance of the Federal Public Defender
26          and/or the Criminal Justice Act Unit will be permitted;
27

28


                            [Proposed]Order Re: Use of Digital Tablet in Custody
                                        USA v. Viera-Chirinos et al.

                                                          2
          Case 3:19-cr-00367-CRB Document 115 Filed 09/12/19 Page 3 of 4




1    3) Discovery, case law, and work product relevant to the criminal case will be stored only on the
2       media storage device (such as a SD or micro-SD card), and may not be loaded on the digital
3       tablet;
4    4) ASCO staff will provide only the tablet, with the media storage device installed, to the
5       defendants. No power cord, or any other type of cord, will be provided to the defendant;
6    5) Before the digital tablet is provided to the defendant, it will be inspected to ensure that its
7       internet lockdown software is operating properly and that the tablet is secure;
8    6) Counsel for the defendant will provide staff at Santa Rita jail a digital media device (such as a
9       SD or micro-SD card) loaded with discovery or case materials. Counsel may request that these
10      cards be rotated, with new cards containing updated discovery, and case materials. Updated
11      cards will be installed in the tablet by ACSO, and the previous cards will be returned to defense
12      counsel for re-use. Counsel may not load digital media devices (SD cards or micro-SD cards)
13      directly into the tablet without going through ACSO staff, and may not provide digital media
14      directly to the defendant. Tablets and media storage devices many only be provided through
15      ASCO staff;
16   7) ASCO staff are authorized to scan the contents of the digital tablet and media storage devices
17      provided (such as SD or micro-SD cards), to ensure they do not contain contraband; if the
18      security measures of the tablet are suspected of being breached, the ACSO will conduct a
19      security assessment of the tablet, confiscate the tablet, secure the tablet, and notify the United
20      States Marshal’s Service (USMS). The USMS will be responsible for notifying the appropriate
21      law enforcement agency if criminal activity is suspected.
22   8) The digital tablet will be stored in the office of the housing floor or housing unit deputy and/or in
23      the Inmate’s Services’ office. The tablet will be secured and charged at that location, and will be
24      accessible to Defendants in the housing unit at the Sheriffs sole discretion;
25   9) Neither the Sheriff’s Office nor the County of Alameda will be responsible for any damage to the
26      digital tablet;
27   10) Defendants EDUARDO ALFONSO VIERA-CHIRINOS; VICTOR MANUEL VIERA-
28      CHIRINOS; JORGE ALBERTO VIERA-CHIRINOS; JULIO CESAR VIERA-CHIRINOS;

                          [Proposed]Order Re: Use of Digital Tablet in Custody
                                      USA v. Viera-Chirinos et al.

                                                       3
          Case 3:19-cr-00367-CRB Document 115 Filed 09/12/19 Page 4 of 4




1       JORGE ENRIQUE TORRES-VIERA; KAREN CASTRO-TORRES; CILDER RAMON
2       GAMEZ-VELASQUEZ; ALEXANDER GONZALEZ-VASQUEZ; GUSTAVO ADOLFO
3       GAMEZ-VELASQUEZ; LUIS ALMICAR ERAZO-CENTENO; RODULIO ALEXO GARCIA;
4       JUAN VELASQUEZ-ESCOTO; ELVIN MEJIA-PADILLA; YORDI YABIER AGURCIA
5       GALINDO; and RUDIS VALLDERES-CACERES (“Defendants”) shall use the digital tablet for
6       the sole purpose of reviewing discovery and legal materials from the media storage device that
7       relate to his/her criminal case. Defendants shall not share the digital tablet, the digital storage
8       device, with any other inmate, or with any attorney not appointed to this case, without an order
9       of this Court. Defendants shall not access, or attempt to access, the internet or any form of
10      wireless communication (including but not limited to, WI-FI, LTE, 4G, etc.) with the device;
11   11) Before Defendants are provided with their digital tablet, he/she must execute a waiver (a copy of
12      which has been provided to and reviewed by defense counsel);
13   12) Any violation of this order by the defendant, or any use of the tablet that jeopardizes jail security,
14      will result in the immediate confiscation of the digital tablet by the ACSO and the inmate shall
15      not be allowed to use the tablet;
16   13) Among other consequences, any violation of the limitations of this order by counsel may result
17      in the loss of visiting privileges for counsel at Santa Rita Jail.
18

19

20

21
         IT IS SO ORDERED.
22

23
               September 12, 2019
24              Dated                                  JUDGE CHARLES ROBERTS BREYER
                                                       United States District Judge
25

26

27

28


                         [Proposed]Order Re: Use of Digital Tablet in Custody
                                     USA v. Viera-Chirinos et al.

                                                       4
